         Case 1:19-cv-03911-VSB Document 406 Filed 04/12/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FAIRFIELD SENTRY LIMITED (IN
 LIQUIDATION), acting by and through the
 Foreign Representative thereof, and
 KENNETH KRYS, solely in his capacity as
 Foreign Representative and Liquidator thereof,

                        Plaintiffs-Appellants,      Case No. 19-cv-03911 (VSB)

                v.

 CITIBANK NA LONDON,

                        Defendant-Appellee.


 This document applies to the Appeals listed on
 Appendix A hereto.                                                            4/12/2021


                     [PROPOSED] ORDER EXTENDING DEADLINE FOR
                           MOTION FOR LEAVE OPPOSITION

       WHEREAS, on March 30, 2021, Defendants-Appellants in the appeals listed in Appen-

dix A hereto filed a motion for leave to appeal certain interlocutory rulings from the December 14,

2020 and February 23, 2021 orders of the Bankruptcy Court (“Motion for Leave to Appeal”);

       WHEREAS, under Federal Rule of Bankruptcy Procedure 8004(b)(2), Plaintiffs-Appel-

lees would normally be required to file an opposition to the Motion for Leave to Appeal within 14

days, on or before April 13, 2021;

       WHEREAS, a non-party may file a motion for leave to file an amicus brief in further

support of the Motion for Leave to Appeal;

       WHEREAS, the parties filed a joint letter motion in this Court on April 9, 2021 seeking

an extension to briefing deadlines on the Motion for Leave to Appeal, such that any motion for
         Case 1:19-cv-03911-VSB Document 406 Filed 04/12/21 Page 2 of 4




leave to file an amicus brief would be due May 10, 2021 and Plaintiffs-Appellees’ opposition to

the Motion for Leave to Appeal would be due June 1, 2021; and

       WHEREAS, Plaintiffs-Appellees have not previously requested an extension to their op-

position deadline;

       NOW, THEREFORE, IT IS HEREBY ORDERED, that:

       1.      The motion of any amicus curiae seeking leave to file an amicus brief in support of

the Motion for Leave to Appeal shall be filed no later than May 10, 2021.

       2.      Plaintiffs-Appellees’ opposition to the Motion for Leave to Appeal shall be filed no

later than June 1, 2021.

       3.      This order is without prejudice to Plaintiffs-Appellees’ right to seek additional

pages for their opposition to the Motion for Leave to Appeal if necessary to adequately respond to

any amicus briefs, if leave to file such amicus briefs is granted.



SO ORDERED this ___          April
                12th day of __________, 2021



                                         By:
                                                        HON. VERNON S. BRODERICK
                                                          United States District Judge




                                                  2
      Case 1:19-cv-03911-VSB Document 406 Filed 04/12/21 Page 3 of 4




                                     APPENDIX A

No. Case Name                                  Bankruptcy      Prior Ap-    New Ap-
                                               Court Index     peal Index   peal Index
                                               No.             No.          No.
1    Fairfield Sentry Ltd. (In Liquidation), et 10-ap-03622-   19-cv-       Forthcom-
     al. v. Citibank NA London, et al.          CGM            03911-VSB    ing
2    Fairfield Sentry Ltd. (In Liquidation), et 10-ap-03626-                Forthcom-
     al. v. BGL BNP Paribas S.A., et al.        CGM            N/A          ing

3    Fairfield Sentry Ltd. (In Liquidation), et 10-ap-03627-                Forthcom-
     al. v. BNP Paribas Secs. Servs. Lux., et al. CGM          N/A          ing
4    Fairfield Sentry Ltd. (In Liquidation), et 10-ap-03630-   19-cv-       Forthcom-
     al. v. HSBC Secs. Servs. (Lux.) S.A., et al. CGM          04860-VSB    ing
5    Fairfield Sentry Ltd. (In Liquidation), et                             Forthcom-
     al. v. HSBC Private Bank (Suisse) S.A., et 10-ap-03633-   19-cv-       ing
     al.                                        CGM            04861-VSB
6    Fairfield Sentry Ltd. (In Liquidation), et 10-ap-03634-   19-cv-       Forthcom-
     al. v. Zurich Capital Mkts. Co., et al.    CGM            05135-VSB    ing
7    Fairfield Sentry Ltd. (In Liquidation), et 10-ap-03635-   19-cv-       Forthcom-
     al. v. ABN AMRO Schweiz AG, et al.         CGM            04964-VSB    ing
8    Fairfield Sentry Ltd. (In Liquidation), et 10-ap-03636-   19-cv-       Forthcom-
     al. v. ABN AMRO Schweiz AG, et al.         CGM            04888-VSB    ing
9    Fairfield Sentry Ltd. (In Liquidation), et 10-ap-03780-   19-cv-       Forthcom-
     al. v. UBS AG N.Y., et al.                 CGM            04869-VSB    ing

10   Fairfield Sentry Ltd. (In Liquidation), et 10-ap-04098-   19-cv-       Forthcom-
     al. v. BNP Paribas Arbitrage SNC, et al.   CGM            04385-VSB    ing
11   Fairfield Sentry Ltd. (In Liquidation), et                             Forthcom-
     al. v. BNP Paribas Private Bank & Trust 10-ap-04099-      19-cv-       ing
     Cayman Ltd., et al.                        CGM            05006-VSB
12   Fairfield Sentry Ltd. (In Liquidation), et                             Forthcom-
     al. v. UBS Europe SE, Luxembourg 11-ap-01250-             19-cv-       ing
     Branch f/k/a UBS Lux. SA, et al.           CGM            04386-VSB
13   Fairfield Sentry Ltd. (In Liquidation), et 11-ap-01463-   19-cv-       Forthcom-
     al. v. Merrill Lynch Int’l, et al.         CGM            04388-VSB    ing
      Case 1:19-cv-03911-VSB Document 406 Filed 04/12/21 Page 4 of 4




No. Case Name                                  Bankruptcy      Prior Ap-    New Ap-
                                               Court Index     peal Index   peal Index
                                               No.             No.          No.
14   Fairfield Sentry Ltd. (In Liquidation), et                             Forthcom-
     al. v. BNP Paribas Secs. Nominees Ltd., et 11-ap-01579-   19-cv-       ing
     al.                                        CGM            04973-VSB
15   Fairfield Sentry Ltd. (In Liquidation), et 11-ap-01617-   19-cv-       Forthcom-
     al. v. Fortis Bank, SA/NV, et al.          CGM            04395-VSB    ing

16   Fairfield Sentry Ltd. (In Liquidation), et 11-ap-02770-   19-cv-       Forthcom-
     al. v. Citigroup Global Markets Ltd., et al. CGM          04396-VSB    ing
17   Fairfield Sentry Ltd. (In Liquidation), et 12-ap-01551-   19-cv-       Forthcom-
     al. v. BNP Paribas Espana, et al.          CGM            04415-VSB    ing
18   Fairfield Sentry Ltd. (In Liquidation), et 19-ap-01122-                Forthcom-
     al. v. Citco Global Custody NV, et al.     CGM            N/A          ing




                                           2
